Opinion by
Mr. Justice Moschzisker,
This record, viewed from the standpoint of the verdict rendered, shows a very simple case which can be summed up as follows: A and B were desirous of jointly acquiring the business of C. B by authority of A entered into negotiations with C, and they finally agreed upon terms to be reduced to a writing, which was to be executed by all the parties as the contract of purchase. The price to be paid for the business was $12,000, “the sum of $1,300 to be paid on the day of the signing” of the agreement. C was desirous of getting immediate possession of the $1,300, and B, for the benefit of C, advanced this sum out of his own funds, upon the distinct understanding and agreement that if A should refuse to sign the written contract the $1,300 would be returned to B. When the writing was sent to A he declined to accept or execute it; C refused to return the $1,300, and thereupon B brought the present suit to recover the same with interest. The verdict was for the plaintiff and the defendant has appealed.
The defendant contended that B had authority from A. to bind him, that the agreement was complete before it was reduced to writing, that the $1,300 was down money paid on the contract, and that any agreement to refund it was nudum pactum for want of consideration and could not be enforced. The issue as to whether or not there was an agreement to return the $1,300 in the event *593of the written contract not being signed by A, was submitted and found in favor of the plaintiff; and in this connection the jury was told that, if the alleged agreement between B and C was not entered into as a separate and distinct contract apart from the agreement of purchase, there could be no recovery, and their attention was called to the distinction which exists in law between a duly consummated verbal contract with an agreement that it shall be reduced to writing, and an oral agreement to become a perfected contract when reduced to writing. Under the verdict, we must take it that the jury determined that the defendant had entered into a separate agreement with the plaintiff that if he would advance the $1,300 in anticipation of the execution of the written contract, the defendant would agree to return it in the event of the third party declining to sign. Such an agreement, under the circumstances here present, would constitute an independent contract upon a sufficient consideration.
This case was under review on appeal once before (Bruch v. Shafer, 45 Pa. Super. Ct. 612), and the facts are fully set forth in the opinion then written. In refusing a motion for judgment non obstante veredicto, the learned judge who presided over the trial now before us states that the evidence was substantially the same as on the prior trial, and appellant has shown us nothing to the contrary. The law laid down by the Superior Court in the opinion disposing of the former appeal is the law of this case, and a thorough consideration, in the light of the argument so forcibly presented by the distinguished counsel for the appellant, has not convinced us of any error therein, or in the application of the law to the facts as adduced at the present trial.
The assignments of error are overruled and the judgment is affirmed.